2.	Applicant’s election of the species corresponding to the conjugate recited at claim 45, page 34 of the preliminary amendment, line 1, in the reply filed on January 6, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8, 11, 13, 15, 17-19, 21, 28, 30, 32, 33, 35-39, and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 6, 2022.
Claim 21 is included with the non-elected claims, because it is dependent upon claim 19, which Applicant did not include in the list of claims encompassing the elected species.
	Claim 28 is included with the non-elected claims because Applicant’s elected species comprises a PA which is a hemiasterlin, amino-HTI-286, which is not one of the cytotoxic compounds recited in claim 28.
3.	The Sequence Listing filed August 19, 2020 is approved.
	The substitute specification filed August 19, 2020 has been entered.
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: The incorporation-by-reference to the sequence listing at page 270, paragraph [00710], needs to be moved to page 1 .  Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24, 25, 42-44, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is no antecedent basis in the claims for the phrase “the ratio cytotoxic compound : immunomodulatory payload” in claim 24.  The independent claim recites a drug payload generically, and does not recite a cytotoxic compound.  Claims 24 and 25 are indefinite because the basis for calculating the ratios, e.g., molar or weight, is not recited in the claims.  Claim 42, which depends upon claim 1, recites a further limitation on the structure - Ab -[-L-IM]n.  However, claim 1 does not recite a structural formula for the claimed antibody conjugate.  Similarly, there is no antecedent basis in the claims for the phrase “the rest of the formula” at claim 42, last line.  It is possible that claim 42 should instead depend upon claim 7.  Similarly, claim 1 does not recite a structural formula to support the partial structural formula recited at claim 44, line 2; and there is no antecedent basis in the claims for the phrase “the rest of the formula” at claim 43, last line, and at claim 44, last line.  There is no antecedent basis in the claims for the phrase “said… or composition” in claim 50.  Claim 50 is dependent upon claim 47, which recites a method of administering an antibody conjugate but does not mention a composition.
s 1-5, 7, 22-26, 31, 34, and 42-52 are objected to because of the following informalities:  At claim 1, line 2, --(PA)-- should be inserted after “payload”, and at line 3,          --(IM)-- should be inserted after “payload” and before the period, so that there is antecedent basis for the abbreviations used in, e.g., claims 25, 43, and 52.  A SEQ ID NO must be inserted after each amino acid sequence recited in claim 23.  See 37 CFR 1.821(d).  At claim 23, lines 2 and 5, the Q tag “LLQGA” is duplicated, and one of the two occurrences should be deleted.  At claim 23, last line, “or” should be changed to “and” so that standard Markush terminology is used.  At claim 34, fourth line from the bottom, “and” should be deleted so that standard Markush terminology is used.  At claim 45, either “and” should be inserted before the last structural formula at page 34 of the preliminary amendment, or the word “or” in the second-to-last line of claim 45 should be changed to “and”, so that standard Markush terminology is used.  Appropriate correction is required.
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1, 5, 7, 24, 25, 42 and 46-50 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-63 of copending Application No. 17/617,573 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘573 patent anticipate instant claims 1, 5, 7, 24, 25, 42 and 46-49.  In particular, the ‘573 application claims antibody drug conjugates in which two or more -L-PA groups are covalently attached to the same antibody.  At least one of the -L-PA groups corresponds to the instant claims’ covalently linked immunomodulatory payload, and at least one of the other -L-PA groups corresponds to the instant claims’ covalently linked drug payload.  Note that the instant claims do not require the drug payload to be different from the immunomodulatory payload, and the instant claims do not define or limit “drug” so as to exclude the PA of Formula (I) recited in the claims of the ‘573 application.  The four -L-PA groups at claim 56 of the ‘573 application are identical to the -L-PA group recited at instant claim 42, line 3, page 27, lines 1-3, respectively.  The ‘573 application claims its antibody conjugates in combination with a pharmaceutically acceptable carrier, and claims administering its antibody conjugates to a subject in order to treat or prevent cancer.  The ‘573 application does not claim co-administering its antibody conjugates with a second agent.  It would have been obvious to one of ordinary skill in the art to co-administer the antibody conjugates recited in the claims of the ‘573 application with a second agent, e.g., one known to be useful for treating or preventing cancer, because it is routine in the cancer treatment and prevention arts to administer combinations of known agents, and because the combination of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
8.	Instant claims 1-5, 7, 22-26, 31, 34, 43, 44, and 46-52 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/859,629 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 42 and 45 are deemed not to be entitled under 35 U.S.C. 112(a) to the benefit of the filing date of provisional application 62/859,629 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose the last three structures recited in claim 42 or the last structure recited in claim 45. 
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
8.	Claims 1-3, 5, 7, 26, and 46-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casi et al (U.S. Patent Application Publication 2016/0039920).  Casi et al teach antibody-drug conjugates (ADCs) which can also comprise an immunocytokine conjugated to the same antibody.  Conjugation of the drug to the antibody can occur through a linker.  The drug can be a cytotoxic drug, such as dolastatin-15.  The immunocytokine, which corresponds to Inventors’ immunoregulatory payload, can be IL-2, IL-10, IL-12, or TNF.  The conjugates can be combined with a pharmaceutically acceptable diluent, carrier, or excipient, and can be administered to treat a neoplastic disease.  The conjugates can be administered with a second compound having therapeutic properties.  See, e.g., the Abstract; paragraphs [0017], [0018], [0021] - [0025], [0070], [0095], [0117], [0126], [0147], [0153], and [0162] - [0165]; and claims 8, 10, and 12-14.  With respect to instant claim 48, Casi et al teach the only positive process step recited in the claim, i.e. administering the conjugate, and therefore are deemed to anticipate the claimed method.  The preamble limitation “of diagnosing a disease or condition” merely states the purpose or intended use of the claimed invention and therefore is not given significant patentable weight.  See MPEP 2111.02(II).
9.	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being obvious over Casi et al (U.S. Patent Application Publication 2016/0039920).  Application of Casi et al is the same as in the above rejection of claims 1-3, 5, 7, 26, and 46-50.  Casi et al do not teach a PA:IM ratio for their conjugates.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal drug:immunocytokine 
10.	Claims 31 and 43 are rejected under 35 U.S.C. 103 as being obvious over Casi et al (U.S. Patent Application Publication 2016/0039920) as applied against claims 1-3, 5, 7, 26, and 46-50 above, and further in view of Kline et al (U.S. Patent Application Publication 2016/0257709).  Casi et al teach conjugates comprising a drug which can be a cytotoxic drug in general, but do not teach a drug which is a hemiasterlin.  Kline et al teach hemiasterlin derivatives, which are inhibitors of tubulin polymerization and are used to form cytotoxic conjugates for the treatment of cell proliferation and cancer.  Derivatives include HTI-286, with attachment through an amino group on the meta-position of the phenyl ring.  See, e.g., the Abstract; paragraphs [0003], [0004], [0006], and [0023]; page 24, formula (VI); page 25, formula (VI-1); page 26, formula (VI-2); paragraph [0209], formula (VIa); page 29, formula (Via-1); page 30, formula (Via-2); page 31, formula (VIb); page 32, formula (VIb-1); page 33, formula (VIb-2); page 37, first and last formulas; page 40, first, second, and last formulas; page 49, compounds (109)-(111) and (1); page 52, compounds (109a) and (110a); page 53, compounds (111a) and (1a); paragraph [0352]; and Example 2b.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use a hemiasterlin derivative, such as one of those taught by Kline et al, as the cytotoxic drug required for the conjugates of Casi et al, because Casi et al are not limited to any particular cytotoxic drug; because Casi et al teach the use of cytotoxic drugs which are tubulin disruptors (see paragraph [0099]), a function possessed by the hemiasterlin derivatives taught by Kline et al; because both Casi et al’s conjugates and Kline et al’s conjugates are used for the same purpose, i.e. the treatment of cancer; and because the substitution of one known cytotoxic drug for another is routinely performed in the drug 
11.	Claims 22 and 23 are rejected under 35 U.S.C. 103 as being obvious over Casi et al (U.S. Patent Application Publication 2016/0039920) as applied against claims 1-3, 5, 7, 26, and 46-50 above, and further in view of Strop et al (U.S. Patent No. 9,676,871).  Casi et al teach antibody conjugates, but do not teach an antibody which has been modified with a Q tag.  Strop et al teach
antibody-drug conjugates in which the antibody is engineered to include a Q-tag.  The Q-tag has an amino acid sequence such as GGGLLQGGG, GLLQG, GSPLAQSHGG, GLLQGGG, GLLQGG, GLLQ, etc.  The presence of the Q-tag in the antibody permits site-specific conjugation to a small molecule comprising an amine group, using transglutaminase to catalyze the reaction.  The small molecule can be an amine-containing cytotoxic agent or an imaging agent, or alternatively the small molecule can be attached to a linker comprising an amine group.  See, e.g., the Abstract; column 2, line 48 - column 3, line 13; column 9, lines 42-60; column 10, lines 48-53; column 27, line 34 - column 28, line 25; and claim 1.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the antibody taught by Casi et al with a Q-tag as taught by Strop et al, because both references are drawn to antibody conjugates; and because Strop et al teach that the modification of antibodies with Q-tags is known in the art and has the benefit of permitting site-specific conjugation of small molecules, such as cytotoxic agents and imaging agents, to the modified antibody.  Applying a known conjugation technique to a known antibody in order to achieve only the expected result, i.e. the antibody can then be site-specifically modified, is prima facie obvious.
.
13.	Claims 1-3, 5, 7, 24-26, 43, and 46-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the List et al article (Molecular Cancer Therapeutics, Vol. 13, pages 2641-2652).  The List et al article teaches a trifunctional antibody-cytokine-drug conjugate comprising IL2 (which corresponds to Inventors’ immunomodulatory payload) and the maytansinoid DM1 linked to F8 antibody.  The DM1 is conjugated to the antibody via a 22-amino acid linker comprising a cysteine residue.  The molar ratio of DM1:IL2 in the conjugate of the List et al .
14.	Claim 50 is rejected under 35 U.S.C. 103 as being obvious over the List et al article (Molecular Cancer Therapeutics, Vol. 13, pages 2641-2652) as applied against claims 1-3, 5, 7, 24-26, 43, and 46-49 above, and further in view of the WO Patent Application 2017/072662.  The List et al article teaches an antibody conjugate used to treat cancer, but does not teach co-administration of a second agent.  The WO Patent Application ‘662 teaches antibody conjugates used to treat cancer, and treats co-administration of various therapeutic agents, including other anti-cancer agents, anti-allergic agents, anti-nausea agents, pain relievers, and cytoprotective agents.  See, e.g., page 135, line 18 - page 146, line 25, and page 149, line 17 - page 151, line 12.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to co-administer a second agent with the antibody conjugate of the List et al article, because the WO Patent Application ‘662 teaches that it is known in the cancer treatment arts to co-administer various therapeutic agents, and because it is prima facie obvious to use a combination of active agents, each of which has been used individually for the same purpose.  See MPEP 2144.06(I).  
s 1, 4, 5, 7, 24, 25, and 46-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the WO Patent Application 2018/112027.  The WO Patent Application ‘027 teaches antibody-drug conjugates, in which the drug is a kinase inhibitor.  One to thirty drug molecules can be attached, optionally through a linker, to each antibody.  The conjugates are combined with a pharmaceutically acceptable carrier and optionally another therapeutic agent, and are used to treat cancer.  See, e.g., the Abstract; page 2, lines 6-9; page 4, lines 2-20; and page 7, line 12 - page 8, line 6.  Note that the instant claims do not require the drug payload to be different from the immunomodulatory payload, and the instant claims do not define or limit “drug” so as to exclude the kinase inhibitors taught by the WO Patent Application ‘027.  Accordingly, at least one of the conjugated drug molecules of the WO Patent Application ‘027 is deemed to correspond to Inventors’ IM, and at least one of the conjugated drug molecules of the WO Patent Application ‘027 is deemed to correspond to Inventors’ PA.  With respect to instant claim 48, the WO Patent Application ‘027 teaches the only positive process step recited in the claim, i.e. administering the conjugate, and therefore is deemed to anticipate the claimed method.  The preamble limitation “of diagnosing a disease or condition” merely states the purpose or intended use of the claimed invention and therefore is not given significant patentable weight.  See MPEP 2111.02(II).
16.	Claims 1, 4, 5, 7, 22, 24, 25, 34, and 46-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al (U.S. Patent Application Publication 2017/0158772).  Thompson et al teach conjugates comprising an antibody linked to an immune-stimulatory compound through a linker.  The immune-stimulatory compound can be, e.g., imiquimod, gardiquimod, resqimod, and 3M-854A.  The molar ratio of immune-stimulatory compound to antibody can be 8, 7, 6, 5, 4, 3, or 2.  In Examples 14-16, molar ratios of about 4.56, 3.6, and 4.2  by Thompson et al.  Accordingly, at least one of the conjugated immune-stimulatory compounds of Thompson et al is deemed to correspond to Inventors’ IM, and at least one of the immune-stimulatory compounds of Thompson et al is deemed to correspond to Inventors’ PA.  With respect to instant claim 48, Thompson et al teach the only positive process step recited in the claim, i.e. administering the conjugate, and therefore is deemed to anticipate the claimed method.  The preamble limitation “of diagnosing a disease or condition” merely states the purpose or intended use of the claimed invention and therefore is not given significant patentable weight.  See MPEP 2111.02(II).
17.	Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Thompson et al (U.S. Patent Application Publication 2017/0158772) as applied against claims 1, 4, 5, 7, 22, 24, 25, 34, and 46-50 above, and further in view of Strop et al (U.S. Patent No. 9,676,871).  Thompson et al teach antibody conjugates formed by Q-tag modification and reaction to the linker using transglutaminase, but do not teach the specific Q-tags recited in instant claim 23.  Strop et al teach antibody-drug conjugates in which the antibody is engineered to include a Q-tag.  The Q-
18.	Claims 45, 51, and 52 would be allowable if rewritten to overcome the claim objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The prior art of record does not teach or render obvious antibody drug conjugates of the structures recited in instant claim 45.  In particular, the prior art of record does not teach or render obvious antibody conjugates comprising the combinations of active agents specified in claim 45, and in which the immunomodulatory compound is conjugated to the antibody by a linker having one of the specified structures.  With respect to instant claims 51 and 52, the prior art of record does not teach or render obvious making the claimed antibody conjugates according to the specified order of steps.  Antibody conjugates are conventionally formed by first producing the antibody, including both a light chain and a heavy chain, and then performing conjugation reactions.

	Stafford et al (U.S. Patent Application Publication 2019/0144546) is cited as art of interest, but is currently deemed to be essentially duplicative of Stafford et al (U.S. Patent Application Publication 2019/0083641), applied above.
	The WO Patent Application 2020/257235 is cited as art of interest.  As a result of the effective filing date analysis set forth in section 8 above, the WO Patent Application ‘235 is not available as prior art under 35 U.S.C. 102 against instant claims 1-5, 7, 22-26, 31, 34, 43, 44, and 46-52.  With respect to instant claims 42 and 45, the WO Patent Application ‘235 is not deemed to teach or render obvious the invention as set forth in the two claims.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 7, 2022